OFFlCE   OFTHEATTORNEYGENERALOFTEXAS
                           AUSTIN



                                          February 13, 1939

Bon. 3. E. Whltmore
Lfvestook Ssnftary Commission
304 :v*T. Taggoner Building
Fort Korth, Texas
hlr    a?. Fllitnore:




                                          as to whether funds

018 1456 has b
                                           ZXatutes, llmLti3
                                          n collected under
the stat\lte                           , ..iediciue
                                                  C:,
                                                    Surgery
may be oxpen                        :;rovidcsthat tko funds
                                    essary esynaes of t>e
                                    all be applied to cozpen-

                              tha Revised Civil Statutes pro-

                    era1 district and oountp attor-
                    State nhnll file and prOmcut
                   prooecding 13 the nama of the
                 vlolatlons tixreof on requsst of
       any member of said Doard."
          This article makes the prosecutions of viola-
tions of the Vetorlnarg Sdical Zraotlce Act the eaprens
Hon. J. E. %hit?nore,February 13, 1939, Page 2


duty of the various county and distriot attorneys of
this state.
          Ax%iole 7461 relates to the renewal of licen-
ses and in the eveot the license Is oat renewed within
sixty dnys after expiration, the applicant nust then
take the examination as required by the Hoard. In that
event, the examlnotion fee would be controlled by Arti-
ole 7456 and it is our opfnion that the expenditure of
the $1.00 license fee is controlled by the purposes
prescribed In Artiole 7456.
          It Is the opinion of this Department t&t you
would not have authority to expend funds collected fro3
ronerralof licenses to make invastig>tiono, file ch~~rges
and meke prosecutions for violation of the Veterinary
Mcdioal Practice Act.
                               Very truly yours
                          ATTORRZT GMXR.!LL OF TEXAS




APPROVED:


ATTOR;~Z"Y
         GEXZRAL